MEMORANDUM **
Sergio Radilla-Juarez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal.
Radilla-Juarez contends that due process required the IJ to continue his removal proceedings until after Radilla-Juarez’s parents’ applications for cancellation of removal were adjudicated. We are without jurisdiction to review this argument because Radilla-Juarez failed to raise it before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.